Citation Nr: 0303901	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  96-47 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
currently diagnosed as bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 to October 
1961.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to service connection for bipolar disorder.  
The veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC).  In 
September 1996 the veteran perfected his appeal, and the 
issue was subsequently certified to the Board. 

The Board notes that in October 1996 the veteran presented 
for a local hearing before a regional Hearing Officer; a 
transcript is of record.  

The issue of entitlement to service connection for bipolar 
disorder was remanded to the RO in November 2000 for further 
development, to include obtaining additional private 
treatment records.  The additional development was completed, 
and the claim was denied again in a supplemental SOC (SSOC) 
dated in September 2002.  It has properly been returned to 
the Board for appellate review.  


FINDING OF FACT

The competent evidence of record preponderates against a 
finding that the veteran's current psychiatric condition, 
currently diagnosed as bipolar disorder, is the result of any 
incident or event of active military service.  




CONCLUSION OF LAW

The veteran has no current psychiatric disability, including 
bipolar disorder, which was either incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was 
afforded an induction examination in November 1958.  At the 
time, he reported history of a motor vehicle accident in 
1956, which had resulted in injuries to his eyes and jaw.  
The report of that induction examination is silent for any 
history, complaint, treatment, or diagnosis of any 
psychiatric condition, including bipolar disorder.  The 
veteran was found to have issued several worthless checks, 
and was recommended for discharge in August 1961.  
Accordingly, he was afforded a separation examination, at 
which time he complained of headaches, dizziness, 
depression/excessive worry, nervousness, and loss of memory.  
Clinical evaluation revealed that the veteran was "not 
psychotic and [was] sufficiently free from mental illness, 
defect, or derangement to be both able to distinguish right 
from wrong concerning specific acts involved and to adhere to 
the right."  

The record is silent for any complaint, treatment, or 
diagnosis of any psychiatric condition, including bipolar 
disorder, until 1981, at which time the veteran was admitted 
for treatment at Allentown State Hospital for paranoid and 
potentially dangerous behavior.  He denied any history of 
mental illness.  However, the examiner noted that the veteran 
had experienced a personality change following an automobile 
accident.  The preliminary diagnosis was schizophrenia, 
paranoid, unspecified.  At discharge, the veteran's diagnosis 
was changed to passive-aggressive personality disorder with 
paranoid personality traits.  

VA Outpatient treatment records indicate continued treatment 
in the Mental Hygiene Clinic in February and March 1990.  
Clinical records indicate complaints of unemployment, an 
inability to get along with other people, and general 
irritability.  The examiner noted that the veteran reported a 
head injury in 1956.  He was diagnosed with an adjustment 
disorder and a personality disorder.  

The veteran also received treatment at the Penn Foundation 
under the care of Drs. Richards, Kim, and Pope from 1992 to 
1995.  His diagnoses included bipolar disorder and 
cyclothymic personality disorder.  

In April 1995 the veteran presented to Dr. Chai complaining 
of chest pain.  At that time the veteran reported a 10-year 
medical history of nervousness and depression.  Dr. Chai 
diagnosed him with personality disorder.  

The veteran reported for a local hearing before a regional 
Hearing Officer.  He testified that he suffered from 
irritability, nervousness, depression, and an inability to 
get along with others.  According to the veteran's testimony, 
his symptoms began during induction.  He reported that the 
symptoms were due to stress from the pressures of boot camp.  
The veteran submitted the statements of several family 
members at his hearing.  According to his family, the 
veteran's personality was different when he returned from 
service.  They described him as nervous, and indicated that 
he had a negative attitude.  

The veteran reported being treated at the Carrier Foundation 
for depression from 1962 to 1963.  In a letter dated in July 
1997, the Carrier Foundation indicated that they had no 
record of the veteran.  

In March 2000 the veteran presented for treatment at the Penn 
Foundation under the care of Dr. Iskenderian.  Dr. 
Iskenderian noted that the veteran wanted him "to provide 
support of information to the fact that his condition, which 
is bipolar affective disorder, was a condition he had before 
he joined the service in 1958 and while in the service it was 
exacerbated due to the stress that he experienced while in 
the service . . . ."  

Outpatient treatment records from Upper Buck Internal 
Medicine indicated continued treatment for bipolar disorder 
from August to November 2000.  

The Board remanded the issue of entitlement to service 
connection for bipolar disorder to the RO in November 2000.  
The RO was instructed to attempt to obtain records from the 
Carrier Foundation for treatment, which the veteran indicated 
might have taken place in 1964 or 1965.  

In a correspondence dated in November 2000, the RO 
resubmitted its request for treatment records to the Carrier 
Foundation.  The Carrier Foundation indicated in December 
2000 that it had no record of the veteran.  The RO issued a 
letter to the veteran dated in October 2001, which requested 
he sign and return within 30 days the release for information 
form required by the Carrier Foundation.  To date, the 
veteran has not responded.  The RO issued an SSOC in 
September 2002 that continued to deny the veteran's claim of 
entitlement to service connection for bipolar disorder.  

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence, the SOC and the SSOCs provided by the RO in 
September 1996; January and February 1997; March, June, and 
November 2000; October 2001; and September 2002 the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  More 
specifically, the veteran has been advised that the RO would 
obtain VA treatment records and any adequately described 
private treatment records on his behalf.  The veteran was 
also advised by the Board's November 2000 remand of the 
evidence needed to support his claim.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
condition.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" disability when: (1) a chronic disease manifests 
itself and is identified as such in service (or within a 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
has the same condition at present; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and the medical 
evidence relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In the present case, the veteran neither complained of, 
received treatment for nor was diagnosed with any psychiatric 
disability, including bipolar disorder.  38 C.F.R. 
§ 3.303(a).  At separation the veteran reported suffering 
from headaches, memory loss, nervousness, and depression.  
However, the examiner specifically noted that there was no 
objective evidence of any psychosis or any other mental 
illness.  

The veteran has indicated that he received treatment for 
bipolar disorder as early as 1962 at the Carrier Foundation.  
However, the Carrier Foundation indicated that it had no 
record of the veteran between 1962 and 1963.  Thereafter, the 
veteran indicated that he might have been treated between 
1964 and 1965, but he then failed to provide authorization 
for the Carrier Foundation to release any record of such to 
the VA.  There is no objective evidence of any complaint, 
treatment, or diagnosis of any psychiatric condition, 
including bipolar disorder until 1981, approximately 20 years 
after separation.  At that time the veteran specifically 
denied any history of mental illness.  He was diagnosed with 
passive-aggressive personality disorder with paranoid 
personality traits.  The veteran was not diagnosed with 
bipolar disorder until 1995.  

Therefore, the Board finds that the veteran's bipolar 
disorder was not incurred in active military service.  
38 C.F.R. § 3.303.  

Alternatively, the Board notes that the veteran contends he 
had a pre-existing mental condition, which was either 
congenital or due to an alleged head injury following a motor 
vehicle accident in 1956.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002). 

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000); see Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2000).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As discussed above, the veteran's service medical records are 
silent for any complaint, treatment, or diagnosis of any 
psychiatric or mental disability.  During his entrance 
examination the veteran only reported injuring his eyes and 
jaw in a motor vehicle accident in 1956.  He did not contend 
and the competent evidence of record does not indicate that 
there were any pre-existing neurological disabilities 
associated with the accident.  

Dr. Iskenderian appears to contend, based upon the veteran's 
reported medical history, that the veteran's bipolar disorder 
existed prior to service and that it was exacerbated thereby.  
He also indicated that the veteran suffered a closed-head 
injury in 1956.  As discussed above, by the veteran's own 
account he only suffered injuries to his eye and jaw during 
the 1956 motor vehicle accident.  In addition, "evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Dr. Iskenderian's March 2000 examination report is silent for 
any objective evidence of a closed-head injury or a pre-
existing bipolar disorder.  Furthermore, in April 1995 the 
veteran told Dr. Chai that he had only suffered from 
depression and "nerves" for 10 years before.  The Board 
also notes, as discussed above, that not only is the record 
silent for any treatment of any psychiatric or mental illness 
prior to or during service, but there is no evidence of any 
such complaint until 1981, which was 20 years after 
separation from service.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran did not have a pre-existing 
psychiatric condition, including bipolar disorder.  
Alternatively, assuming arguendo that the veteran did have 
such a pre-existing condition, the competent evidence of 
record prior to, during, and after service does not indicate 
that any such condition was exacerbated by service.  

In short, the veteran has a current diagnosis of bipolar 
disorder.  However, there is no competent medical evidence 
that any such disorder was incurred in or aggravated by 
active service.  


ORDER

Service connection for a psychiatric disorder, currently 
diagnosed as bipolar disorder, is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

